ERWIN, Justice
(dissenting).
I dissent from the court’s conclusion that the superior court abused its discretion in ordering a dismissal of Kinsman’s appeal from the district court’s judgment of conviction. Kinsman was convicted of assault and battery on June 24, 1970, and filed a notice of appeal and statement of points on appeal the next day. On January 8, 1971 the parties stipulated that briefs be exchanged on the points raised by appellant and the court ordered him to file a brief on February 10. On February 10 the parties stipulated to extend the date the brief was due until February 17; on March 24 they stipulated that the date be extended until March 29. The superior court entered orders endorsing both stipulated delays. On May 19, approximately eleven months after the notice of appeal was filed, appellant had still not filed the brief the court ordered; the superior court therefore dismissed the appeal for lack of prosecution and affirmed the district court’s judgment of conviction. Appellant’s counsel has made no claim whatsoever of excusable neglect.
The majority opinion notes that District Court Criminal Rule 2(b) gives the superior court power to enter “appropriate motions” and that the superior, court was acting within its powers in ordering briefs filed pursuant to a time schedule. It recognizes that the superior court has inherent power to enforce its orders and may do so by dismissing an appeal. Given the length of the delay involved in the case at bar and the total failure of appellant’s counsel to provide this court with an explanation for his dilatoriness, I cannot agree that the order of dismissal was an “abuse of discretion.”